Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 were previously examined.
Claim 17 has been cancelled on December 1, 2021.
Claims 1-16 and 18-19 are pending on this examination.

Response to Arguments

Applicant's arguments, see under “Discussion of Patent Eligibility under 35 USC 101” filed December 01, 2021 have been fully considered but they are not persuasive.

Applicant’s arguments:

On page 10 of the remark, Applicant argued that claim 1 should not reject under 101 abstract because of the limitation such as “decoding an encoded sequence by repeating successive decoding until all bits of the channel output have been decoded, resulting in at least two candidate decoded sequences; and discarding all but one of the at least two candidate decoded sequences, resulting in one single decoded sequence"

In responses:

Examiner disagrees.

Claim 1 recites a “Mathematical Calculation Processes” limitation for calculation bit scores such as “while doing so: (calculating) determining a bit score term for each potential decoding decision on one or more bits being decoded; and adding an adjustment term to each bit score term to form a candidate score for said each potential decoding decision” (according to mathematical equations)

Claim 1 does not clearly recite a method (or reason for) “selecting at least two candidate decoded sequences” among a plurality of candidate decoded sequences.  “At least two” means that “all plurality of candidate decoded sequences” can be selected. At best, the method of selecting at least two candidates is based on mathematical calculation of bit scores above.  Therefore, the limitation does not overcome abstract rejection.

Claim 1 does not clearly recite a method (or reason for) “discarding all but one of the at least two candidate decoded sequences” among a plurality of candidate decoded sequences.  In other words, it does not provide a method (or reason for)  selecting one candidate from among that “all plurality of candidate decoded sequences”.  At best, the method of selecting one decoded sequence is based on mathematical calculation of bit scores above.  Therefore, the limitation does not overcome abstract rejection.



As such, the rejection is maintained.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1, 16 and 19 recite(s) the abstract limitations such as 
“obtaining a channel output (data), the channel output (data) representing the encoded sequence (data) …, the encoded sequence (data) having been encoded using a polar code, wherein the polar code is representable by a code diagram; successively decoding the channel output (data) into the decoded sequence (data) by traversing the according to mathematical algorithm), and while doing so: determining a bit score term (according to mathematical algorithm) for each potential decoding decision on one or more bits being decoded; and adding an adjustment term to each bit score term to form a candidate score (according to mathematical algorithm) for said each potential decoding decision; wherein the successive decoding is repeated until all bits of the channel output have been decoded, resulting in at least two candidate decoded sequences; and discarding all but one of the at least two candidate decoded sequences, resulting in one single decoded sequence (according to mathematical algorithm)” is a process that, under its broadest reasonable interpretation, covers performance of the limitation under mental processes and mathematical processes but for the recitation of generic computer processor as such as  “processing circuitry, modules, computer program and a medium” as recited in claims 16  and 19.

 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” and/or “Mathematical Processes” grouping of abstract ideas.  The processes can input data such as the encoded sequence data and can decode the encoded sequence data into single decoded sequence.  Accordingly, the claim recites an abstract limitation.

Claims 2-15 further recite abstract limitation such as mathematical equations


    PNG
    media_image1.png
    103
    230
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    96
    424
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    82
    367
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    118
    683
    media_image4.png
    Greyscale

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as ““processing circuitry, modules, computer program and a medium” as recited in claims 16, 17 and 19 with software module. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1-16 and 18-19 do not recite any additional elements except a generic processor such as “for encoding or decoding.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.